DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-14, in the reply filed on 5/25/21 is acknowledged.
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/25/21.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one 
Claims 9 and 10 recite the limitations "the thickness or refractive index of each of the first/second insulating layer and the first/second conductive layer is adjusted to implement the color of the first/second color implementation layer" and “changing only the color of the first/second color implementation layer by adjusting the thickness or refractive index of the first/second color implementation layer while maintaining the color of the second/first color implementation layer”.
	The specification would not enable one of ordinary skill in the art to make and/or use the invention where the thickness or refractive index of the layers are adjusted to implement the color of the color implementation layers because the method in which the thickness or refractive index of the layers can be adjusted after the layers have already been formed within an enclosed device is not disclosed. While the refractive index of a material layer is known to be adjusted through the adjustment of the composition of the material layer, it is known by one of ordinary skill in the art to be done before the formation of the material layer and not “adjusted” at a later time after it has already been formed and especially not when the layer is formed within an enclosed device. Further, adding additional layers on top of a layer of material would alter the properties of the material layer even if it is the same composition, such that it is unclear if that is the method in which the thickness can be adjusted as described in the instant specification.

	The state of the prior art includes selecting a thickness or refractive index of the layers prior to the forming of the layers in order to impart a desired color for the layer (see Do et al. (US 2018/0212090) [0058]-[0064] and [0101]-[0102]).
	The level of predictability in the art is low; adjusting the thickness or refractive index of a material layer after it has been formed within an enclosed device in order to change the color of the layer is not well known in the art. 
	The amount of direction provided by the inventor is low. The instant specification has only disclosed the same amount of information as in the claims, where Figures 8A and 8B are stated to demonstrate how the thickness or refractive index are adjusted to implement the colors of the layers, but no details were provided nor anything was demonstrated in the Figures. Further, while paragraphs [0049] and [0074] state the thickness or refractive index of the layers are adjusted to change the color of the color implementation layer, no further information was provided as to how the thickness or refractive index of the layers are to be adjusted for layers that have already been formed within a device. No actual steps outlining the method of making the device were provided in the specification. 
	The existence of working examples is limited, in the instant specification, to Figures 8A and 8B, but no information regarding how the thickness or refractive index is to be adjusted within the layers was provided. No details regarding the adjustment was provided, either, such as numerical values for the change in refractive indices used or the thicknesses of the layers.

	Therefore, the specification fails to comply with the enablement requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, 10, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "PI, PET, and PEN" in line 2.  It is unclear what the definitions for the acronyms are without any further description or explanation in the claim. It is suggested to include the definitions in paragraph [0042] in the claim for clarification of the claimed subject matter.
Claim 9 recites the limitation "the thickness or refractive index of each of the first/second insulating layer and the first/second conductive layer is adjusted to implement the color of the first/second color implementation layer" in lines 2-7.  It is unclear how the thickness or refractive index of the layers are adjusted after the layers have already been formed. One of ordinary skill in the art would appreciate that the refractive index of a layer of material is based on its composition, which cannot be changed after the formation of the layer. No explanation was provided in the claim. Clarification is required.
Claim 10 recites the limitation “changing only the color of the first/second color implementation layer by adjusting the thickness or refractive index of the first/second color implementation layer while maintaining the color of the second/first color implementation layer” in lines 4-9. It is unclear how the thickness or refractive index of the layers can be adjusted after the layers have already been formed. One of ordinary skill in the art would appreciate that the refractive index of a layer of material is based on its composition, which cannot be changed after the formation of the layer. No explanation was provided in the claim. Clarification is required.
Claims 12-14 recites the limitation "a second/third/fourth hole" in line 2 of each claim.  There is insufficient antecedent basis for these limitations in the claims as no first/second/third hole has been previously recited in claim 1 from which the claims depend upon to logically follow with a second/third/fourth hole as claimed. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 9, 10, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Do et al. (US 2018/0212090).
Regarding claim 1, Do discloses a colored transparent solar cell (abstract) comprising: 
a first transparent electrode (210 and 220; [0045]); 
a second transparent electrode (260; [0047]) on the first transparent electrode (see Figure 1A); 
a light absorbing layer (230) disposed between the first transparent electrode and the second transparent electrode (see Figure 1A); 
a first color implementation layer (270’) disposed adjacent to the first transparent electrode (see Figure 1B; it is disclosed that the reflective filter can be provided on both sides of the solar cell; [0072]); and 
a second color implementation layer (270) disposed adjacent to the second transparent electrode (see Figure 1A), 
wherein the first color implementation layer includes: 

a first conductive layer (TiO2) between the first transparent electrode and the first insulation layer ([0063]).
Regarding claim 2, Do discloses all the claim limitations as set forth above, and further discloses the second color implementation layer includes: 
a second insulation layer on the second transparent electrode; and a second conductive layer between the second transparent electrode and the second insulation layer (as set forth above, the multilayer film is provided on both sides of a solar cell).
Regarding claim 3, Do discloses all the claim limitations as set forth above, and further discloses a lower substrate (100), wherein the lower substrate is a transparent substrate ([0042]).
Regarding claim 4, Do discloses all the claim limitations as set forth above, and further discloses the transparent substrate includes any one among glass, sapphire, PI, PET, and PEN (glass substrate; [0042]).
Regarding claim 6, Do discloses all the claim limitations as set forth above, and further discloses the first insulation layer includes any one among SiO2, SiN, A1203, ZrO2, ZnO, TiO2, SiTiO, AlTiO, AlSiO, and SiZrO (SiO2, as set forth above).
Regarding claim 7, Do discloses all the claim limitations as set forth above, and further discloses the first conductive layer includes an oxide conductor or a metal (TiO2, as set forth above).
claim 9, Do discloses all the claim limitations as set forth above, and further discloses the thickness or refractive index of each of the first insulation layer and the first conductive layer is adjusted to implement the color of the first color implementation layer, the thickness or refractive index of each of the second insulation layer and the second conductive layer is adjusted to implement the color of the second color implementation layer, and the color of the first color implementation layer and the color of the second color implementation layer are independently implemented ([0058]-[0064]).
Regarding limitations directed to a manner of operating the disclosed color implementation layers, such that the colors are changed by adjusting the thickness or refractive index of the insulation layer and conductive layer, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 II.
Regarding claim 10, Do discloses all the claim limitations as set forth above, and further discloses the independent implementation of the color of the first color implementation layer and the color of the second color implementation layer is changing only the color of the first color implementation layer by adjusting the thickness or refractive index of the first color implementation layer while maintaining the color of the second color implementation layer, or 
Regarding limitations directed to a manner of operating the disclosed color implementation layers, such that the colors are changed by adjusting the thickness or refractive index of the insulation layer and conductive layer, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 II.
Regarding claim 12, Do discloses all the claim limitations as set forth above, and further discloses a second hole penetrating the light absorbing layer and exposing the first transparent electrode, wherein the second transparent electrode is extended into the second hole (see groove going through the light absorbing layer in Figure 1A).
Regarding claim 13, Do discloses all the claim limitations as set forth above, and further discloses a third hole penetrating from the second conductive layer through the light absorbing layer and exposing the first transparent electrode (where hollow space 280 is located, such that the second conductive layer of the TiO2/SiO2/TiO2 structure would be adjacent to where hollow space 280 is located; see Figure 1A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (US 2018/0212090), as applied to claim 1 above.
Regarding claim 11, Do discloses all the claim limitations as set forth above, and further discloses a first hole penetrating the first transparent electrode (see groove going through the first transparent electrode in Figure 1B), and exposing a lower substrate (100), wherein the light absorbing layer is extended into the first hole (see Figure 1B), wherein it is also disclosed the reflective filter 270’ can be placed inside of the substrate 100 ([0076]), but the reference does not expressly disclose the first hole penetrates the first conductive layer and exposing the first insulation layer.
It would have been obvious to one of ordinary skill in the art to have modified the device of Do by extending the first hole to penetrate the first conductive layer, so that the first conductive layer in the TiO2/SiO2/TiO2 structure acts as part of the rear electrode structure and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
Regarding claim 14, Do discloses all the claim limitations as set forth above, and further discloses a hole penetrating from the second conductive layer through the light absorbing layer and exposing the first transparent electrode (where hollow space 280 is located, such that the second conductive layer of the TiO2/SiO2/TiO2 structure would be adjacent to where hollow space 280 is located; see Figure 1A), but the reference does not expressly disclose the hole penetrates from the second insulating layer. 
.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 4,940,495) in view of Do et al. (US 2018/0212090).
Regarding claim 1, Weber discloses a colored transparent solar cell (10) comprising: 
a first electrode (14); 
a second transparent electrode (22) on the first transparent electrode (see Figure 1); 
a light absorbing layer (16) disposed between the first transparent electrode and the second transparent electrode (see Figure 1); 
a color implementation layer (26, 24, and 20) disposed adjacent to the second transparent electrode (see Figure 1), 
wherein the color implementation layer includes: 
an insulation layer (24; C3/L65-C4/L) on the second transparent electrode (see Figure 1); and 
a conductive layer (26; C4/L16-25) between the second transparent electrode and the insulation layer (see Figure 1), but the reference does not expressly disclose a color implementation layer disposed adjacent to the first electrode and that the first electrode is transparent.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the first electrode with the light transmitting, electrically conductive layer 18 as described by Weber that acts as a color implementation layer and transparent electrode, as taught by Do, so that both the exterior and interior appearance of the solar cell can be aesthetically pleasing when used as part of a building, as taught by Do ([0112] and [0113]).
Regarding claim 2, modified Weber discloses all the claim limitations as set forth above, and further discloses the second color implementation layer includes: 
a second insulation layer on the second transparent electrode; and a second conductive layer between the second transparent electrode and the second insulation layer (as set forth above).
Regarding claim 3, modified Weber discloses all the claim limitations as set forth above, and further discloses a lower substrate (12), wherein the lower substrate is a transparent substrate (polyimide film; C3/L14-15).
Regarding claim 4, modified Weber discloses all the claim limitations as set forth above, and further discloses the transparent substrate includes any one among glass, sapphire, PI, PET, and PEN (as set forth above).
Regarding claim 5, modified Weber discloses all the claim limitations as set forth above, and further discloses the light absorbing layer includes any one among amorphous silicon, 
Regarding claim 6, modified Weber discloses all the claim limitations as set forth above, and further discloses the first insulation layer includes any one among SiO2, SiN, Al203, ZrO2, ZnO, TiO2, SiTiO, AlTiO, AlSiO, and SiZrO (ZnO and TiO2; C3/L65-C4/L1).
Regarding claim 7, modified Weber discloses all the claim limitations as set forth above, and further discloses the first conductive layer includes an oxide conductor or a metal (as set forth above).
Regarding claim 8, modified Weber discloses all the claim limitations as set forth above, and further discloses the oxide conductor includes ZnO or SnO2, and the metal includes Ag, Al, Cu, or Au (as set forth above).
Regarding claim 9, modified Weber discloses all the claim limitations as set forth above, and further discloses the thickness or refractive index of each of the first insulation layer and the first conductive layer is adjusted to implement the color of the first color implementation layer, the thickness or refractive index of each of the second insulation layer and the second conductive layer is adjusted to implement the color of the second color implementation layer, and the color of the first color implementation layer and the color of the second color implementation layer are independently implemented (it is disclosed the thicknesses and refractive indices of the layers affect the color appearance of the cell; C4/L36-C5/L33).
Regarding limitations directed to a manner of operating the disclosed color implementation layers, such that the colors are changed by adjusting the thickness or refractive index of the insulation layer and conductive layer, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 II.
Regarding claim 10, modified Weber discloses all the claim limitations as set forth above, and further discloses the independent implementation of the color of the first color implementation layer and the color of the second color implementation layer is changing only 
Regarding limitations directed to a manner of operating the disclosed color implementation layers, such that the colors are changed by adjusting the thickness or refractive index of the insulation layer and conductive layer, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 II.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721